
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
INDEMNIFICATION AGREEMENT




between


____________


and


LSI Corporation


--------------------------------------------------------------------------------







INDEMNIFICATION AGREEMENT


Table of Contents



     
1.
INDEMNIFICATION
1
 
a. Third Party Proceedings.
1
 
b. Proceedings By or in the Right of the Company.
2
 
c. Mandatory Payment of Expenses.
2
2.
AGREEMENT TO SERVE
2
3.
EXPENSES; INDEMNIFICATION PROCEDURE
3
 
a. Advancement of Expenses.
3
 
b. Notice/Cooperation by Indemnitee.
3
 
c. Notice to Insurers.
3
 
d. Selection of Counsel.
4
 
e. Presumption and Burden of Proof.
4
4.
ADDITIONAL INDEMNIFICATION RIGHTS: NONEXCLUSIVITY
4
 
a. Scope.
4
 
b. Nonexclusivity.
5
5.
MUTUAL ACKNOWLEDGEMENT
5
6.
OFFICER AND DIRECTOR LIABILITY INSURANCE
5
7.
SEVERABILITY
6
8.
EXCEPTIONS
6
 
a. Claims Initiated by Indemnitee.
6
 
b. Lack of Good Faith.
6
 
c. Insured Claims.
6
 
d. SOX Forfeitures and Reimbursements.
7
 
e. Claims Under Section 16(b).
7
9.
CONSTRUCTION OF CERTAIN PHRASES
7
 
a. Company.
7
 
b. Other Phrases.
7
10.
COUNTERPARTS
8
11.
SUCCESSORS AND ASSIGNS
8
12.
ATTORNEYS’ FEES
8
13.
NOTICE
8
14.
CONSENT TO JURISDICTION
8
15.
CHOICE OF LAW
9
16.
ENTIRE AGREEMENT; MODIFICATION AND WAIVER
9




i

--------------------------------------------------------------------------------



INDEMNIFICATION AGREEMENT






This Indemnification Agreement (“Agreement”) is made as of _________________, by
and between LSI Corporation, a Delaware corporation (the “Company”), and
__________ (“Indemnitee”).


WHEREAS, the Company and Indemnitee recognize the increasing difficulty in
obtaining directors’ and officers’ liability insurance, the significant
increases in the cost of such insurance and the general reductions in the
coverage of such insurance;


WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation in general, subjecting officers and directors to
expensive litigation risks at the same time as the availability and coverage of
liability insurance has been severely limited;


WHEREAS, Indemnitee does not regard the current protection available as adequate
under the present circumstances, and Indemnitee and other officers and directors
of the Company may not be willing to continue to serve as officers and directors
without additional protection; and


WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve as officers and directors of
the Company and to indemnify its officers and directors so as to provide them
with the maximum protection permitted by law.


NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:


 
1.            INDEMNIFICATION
 
 
a.  
Third Party Proceedings.

 
 
The Company shall indemnify Indemnitee if Indemnitee is, or is threatened to be
made, a party to or a participant in any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative (other than an action by or in the right of the Company) by reason
of the fact that Indemnitee is or was a director, officer, employee or agent of
the Company, or any subsidiary of the Company, or by reason of the fact that
Indemnitee is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, against expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement (if such settlement is approved
in advance by the Company, which approval shall not be unreasonably withheld)
actually and reasonably incurred by Indemnitee in connection with such action,
suit or proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe Indemnitee’s conduct was unlawful.  The termination
of any action, suit or proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere or its equivalent, shall not, of itself, create a
presumption that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, and, with respect to any criminal action or proceeding, had
reasonable cause to believe that Indemnitee’s conduct was unlawful.
 

1

--------------------------------------------------------------------------------


 
b.  
Proceedings By or in the Right of the Company.

 
The Company shall indemnify Indemnitee if Indemnitee is, or is threatened to be
made, a party to or a participant in any threatened, pending or completed action
or suit by or in the right of the Company or any subsidiary of the Company to
procure a judgment in its favor, against expenses (including attorneys’ fees) to
the extent actually and reasonably incurred by Indemnitee in connection with
such action or suit if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, except that no indemnification shall be made in respect of any claim,
issue or matter as to which Indemnitee shall have been adjudged to be liable to
the Company unless and only to the extent that the Court of Chancery of the
State of Delaware or the court in which such action or suit was brought shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnity for such expenses which the Court of Chancery of the State
of Delaware or such other court shall deem proper.
 
c.  
Mandatory Payment of Expenses.

 
To the extent that Indemnitee has been successful on the merits or otherwise in
defense of any action, suit or proceeding referred to in Subsections (a) and (b)
of this Section 1 or the defense of any claim, issue or matter therein,
Indemnitee shall be indemnified against expenses (including attorneys’ fees)
actually and reasonably incurred by Indemnitee in connection therewith.
 
2.            AGREEMENT TO SERVE
 
In consideration of the protection afforded by this Agreement, if Indemnitee is
a director of the Company he agrees to serve at least for the balance of the
current term as a director and not to resign voluntarily during such period
without the written consent of a majority of the Board of Directors.  If
Indemnitee is an officer of the Company not serving under an employment
contract, he agrees to serve in such capacity at least for the balance of the
current fiscal year of the Company and not to resign voluntarily during such
period without the written consent of a majority of the Board of
Directors.  Following the applicable period set forth above Indemnitee agrees to
continue to serve in such capacity at the will of the Company (or under separate
agreement, if such agreement exists) so long as he is duly appointed or elected
and qualified in accordance with the applicable provisions of the by-laws of the
Company or any subsidiary of the Company or until such time as he tenders his
resignation in writing.  Nothing contained in this Agreement is intended to
create in Indemnitee any right to continued employment.
 

2

--------------------------------------------------------------------------------



3.            EXPENSES; INDEMNIFICATION PROCEDURE
 
a.  
Advancement of Expenses.

 
The Company shall advance all expenses incurred by Indemnitee in connection with
the investigation, defense, settlement or appeal of any civil or criminal
action, suit or proceeding referenced in Section 1(a) or (b) hereof (but not
amounts actually paid in settlement of any such action, suit or
proceeding).  Indemnitee hereby undertakes to repay such amounts advanced only
if, and to the extent that, it shall ultimately be determined that Indemnitee is
not entitled to be indemnified by the Company as authorized hereby.  The
advances to be made hereunder shall be paid by the Company to Indemnitee within
twenty (20) days following delivery of a written request therefor by Indemnitee
to the Company.  Advances shall be unsecured and interest free and made without
regard to Indemnitee’s ability to repay such advances.
 
b.  
Notice/Cooperation by Indemnitee.

 
Indemnitee shall  give the Company notice in writing as soon as practicable of
any claim made against Indemnitee for which indemnification will or could be
sought under this Agreement.  Notice to the Company shall be directed to the
Chief Executive Officer of the Company at the address shown on the signature
page of this Agreement (or such other address as the Company shall designate in
writing to Indemnitee).  Notice shall be deemed received three business days
after the date postmarked if sent by domestic certified or registered mail,
properly addressed; otherwise notice shall be deemed received when such notice
shall actually be received by the Company.  The failure or delay by Indemnitee
to notify the Company will not relieve the Company of any liability which it may
have to Indemnitee hereunder or otherwise, except to the extent that such
failure or delay materially prejudices the Company.  In addition, Indemnitee
shall give the Company such information and cooperation as it may reasonably
require and as shall be within Indemnitee’s power.
 
c.  
Notice to Insurers.

 
If, at the time of the receipt of a notice of a claim pursuant to Section 3(b)
hereof, the Company has director and officer liability insurance in effect, the
Company shall give prompt notice of the commencement of such proceeding to the
insurers in accordance with the procedures set forth in the respective
policies.  The Company shall thereafter take all necessary or desirable action
to cause such insurers to pay, on behalf of the Indemnitee, all amounts payable
as a result of such proceeding in accordance with the terms of such policies.
 

3

--------------------------------------------------------------------------------


 
d.  
Selection of Counsel.

 
In the event the Company shall be obligated under Section 3(a) hereof to pay the
expenses of any proceeding against Indemnitee, the Company, if appropriate,
shall be entitled to assume the defense of such proceeding, with counsel
approved by Indemnitee, which approval shall not be unreasonably withheld, upon
the delivery to Indemnitee of written notice of its election so to do.  After
delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees of counsel subsequently incurred by
Indemnitee with respect to the same proceeding, provided that (i) Indemnitee
shall have the right to employ his counsel in any such proceeding at
Indemnitee’s expense; and (ii) if (A) the employment of counsel by Indemnitee
has been previously authorized by the Company, (B) Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of any such defense, or (C) the Company
shall not, in fact, have employed counsel to assume the defense of such
proceeding, then the fees and expenses of Indemnitee’s counsel shall be at the
expense of the Company.
 
e.  
Presumption and Burden of Proof.

 
In making a determination with respect to Indemnitee’s entitlement to
indemnification hereunder, the Indemnitee shall be presumed, to the fullest
extent permitted by law, to have acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
and, with respect to any criminal action or proceeding, to have had no
reasonable cause to believe Indemnitee’s conduct was unlawful.  The Company
shall, to the fullest extent permitted by law, have the burden of proof to
overcome this presumption in connection with any determination, or any action or
proceeding to determine, whether Indemnitee is entitled to be indemnified
hereunder.
 
4.            ADDITIONAL INDEMNIFICATION RIGHTS: NONEXCLUSIVITY
 
a.  
Scope.

 
Notwithstanding any other provision of this Agreement, the Company hereby agrees
to indemnify the Indemnitee to the fullest extent permitted by law,
notwithstanding that such indemnification is not specifically authorized by the
other provisions of this Agreement, the Company’s Certificate of Incorporation,
the Company’s By-laws or by statute.  In the event of any change, after the date
of this Agreement, in any applicable law, statute, or rule which expands the
right of a Delaware corporation to indemnify a member of its board of directors
or an officer, such changes shall be, ipso facto, within the purview of
Indemnitee’s rights and Company’s obligations, under this Agreement.  In the
event of any change in any applicable law, statute or rule which narrows the
right of a Delaware corporation to indemnify a member of its board of directors
or an officer, such changes, to the extent not otherwise required by such law,
statute or rule to be applied to this Agreement shall have no effect on this
Agreement or the parties’ rights and obligations hereunder.
 

4

--------------------------------------------------------------------------------


 
b.  
Nonexclusivity.

 
The indemnification provided by this Agreement shall not be deemed exclusive of
any rights to which Indemnitee may be entitled under the Company’s Certificate
of Incorporation, its By-laws, any agreement, any vote of stockholders or
disinterested Directors, the General Corporation Law of the State of Delaware,
or otherwise, both as to action in Indemnitee’s official capacity and as to
action in another capacity while holding such office.  The indemnification
provided under this Agreement shall continue as to Indemnitee even though he or
she may have ceased to serve in an indemnified capacity at the time of any
action, suit or other covered proceeding.
 
5.            MUTUAL ACKNOWLEDGEMENT
 
Both the Company and Indemnitee acknowledge that in certain instances, Federal
law or applicable public policy may prohibit the Company from indemnifying its
directors and officers under this Agreement or otherwise.  Indemnitee
understands and acknowledges that the Company has undertaken or may be required
in the future to undertake with the Securities and Exchange Commission to submit
the question of indemnification to a court in certain circumstances for a
determination of the Company’s right under public policy to indemnify
Indemnitee.
 
6.            OFFICER AND DIRECTOR LIABILITY INSURANCE
 
The Company shall, from time to time, make the good faith determination whether
or not it is practicable for the Company to obtain and maintain a policy or
policies of insurance with reputable insurance companies providing the officers
and directors of the Company with coverage for losses from wrongful acts, or to
ensure the Company’s performance of its indemnification obligations under this
Agreement.  Among other considerations, the Company will weigh the costs of
obtaining such insurance coverage against the protection afforded by such
coverage.  In all policies of director and officer liability insurance,
Indemnitee shall be named as an insured in such a manner as to provide
Indemnitee the same rights and benefits as are accorded to the most favorably
insured of the Company’s directors, if Indemnitee is a director; or of the
Company’s officers, if Indemnitee is not a director of the Company but is an
officer, or of the Company’s key employees, if Indemnitee is not an officer or
director but is a key employee.  Notwithstanding the foregoing, the Company
shall have no obligation to obtain or maintain such insurance if the Company
determines in good faith that such insurance is not reasonably available, if the
premium costs for such insurance are disproportionate to the amount of coverage
provided, if the coverage provided by such insurance is limited by exclusion so
as to provide an insufficient benefit, or if Indemnitee is covered by similar
insurance maintained by a subsidiary or parent of the Company.
 

5

--------------------------------------------------------------------------------


 
7.            SEVERABILITY
 
Nothing in this Agreement is intended to require or shall be construed as
requiring the Company to do or fail to do any act in violation of applicable
law.  The Company’s inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement.  The provisions of this Agreement shall be severable as provided in
this Section 7.  If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.
 
8.            EXCEPTIONS
 
Any other provision herein to the contrary notwithstanding, the Company shall
not be obligated pursuant to the terms of this Agreement:
 
a.  
Claims Initiated by Indemnitee.

 
To indemnify or advance expenses to Indemnitee with respect to proceedings or
claims initiated or brought voluntarily by Indemnitee and not by way of defense,
except with respect to proceedings brought to establish or enforce a right to
indemnification under this Agreement or any other statute or law or otherwise as
required under Section 145 of the Delaware General Corporation law, but such
indemnification or advancement of expenses may be provided by the Company in
specific cases if the Board of Directors has approved the initiation or bringing
of such suit; or
 
b.  
Lack of Good Faith.

 
To indemnify Indemnitee for any expenses incurred by the Indemnitee with respect
to any proceeding instituted by Indemnitee to enforce or interpret this
Agreement, if a court of competent jurisdiction determines that each of the
material assertions made by the Indemnitee in such proceeding was not made in
good faith or was frivolous; or
 
c.  
Insured Claims.

 
To indemnify Indemnitee for expenses or liabilities of any type whatsoever
(including, but not limited to, judgments, fines, ERISA excise taxes or
penalties, and amounts paid in settlement) which have been paid directly to
Indemnitee by an insurance carrier under a policy of officers’ and directors’
liability insurance maintained by the Company; or
 
6

--------------------------------------------------------------------------------


 
d.  
SOX Forfeitures and Reimbursements.

 
To indemnify Indemnitee for any reimbursement of the Company by Indemnitee of
(i) any bonus or other incentive-based or equity-based compensation, or any
profits realized by Indemnitee from the sale of the Company’s securities, under
Section 304 of the Sarbanes-Oxley Act of 2002, or (ii) profits arising from the
purchase, sale, or other acquisition or transfer of the Company’s securities in
violation of Section 306 of the Sarbanes-Oxley Act of 2002; or
 
e.  
Claims Under Section 16(b).

 
To indemnify Indemnitee for expenses and the payment of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 16(b) of
the Securities Exchange Act of 1934, as amended, or any similar successor
statute.
 
9.            CONSTRUCTION OF CERTAIN PHRASES
 
a.  
Company.

 
For purposes of this Agreement, references to the “Company” shall include, in
addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger which,
if its separate existence had continued, would have had power and authority to
indemnify its directors, officers, and employees or agents, so that if
Indemnitee is or was a director, officer, employee or agent of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust or other enterprise, Indemnitee shall stand in the same
position under the provisions of this Agreement with respect to the resulting or
surviving corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.
 
b.  
Other Phrases.

 
For purposes of this Agreement, references to “other enterprises” shall include
employee benefit plans; references to “fines” shall include any excise taxes
assessed on Indemnitee with respect to any employer benefit plan; and references
to “serving at the request of the Company” shall include any service as a
director, officer, employee or agent of the Company which imposes duties on, or
involves services by, such director, officer, employee or agent with respect to
an employee benefit plan, its participants, or beneficiaries; and if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in the
interest of the participants and beneficiaries of an employee benefit plan,
Indemnitee shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to in this Agreement.
 
7

--------------------------------------------------------------------------------


 
10.            COUNTERPARTS
 
This Agreement may be executed in one or more counterparts, each of which shall
constitute an original.
 
11.            SUCCESSORS AND ASSIGNS
 
This Agreement shall be binding upon the Company and its successors and assigns,
and shall inure to the benefit of Indemnitee and Indemnitee’s estate, heirs,
legal representatives and assigns.
 
12.            ATTORNEYS’ FEES
 
(a) In the event that any action is instituted by Indemnitee under this
Agreement to enforce or interpret any of the terms hereof, Indemnitee shall be
indemnified against all court costs and expenses, including reasonable
attorneys’ fees, incurred by Indemnitee with respect to such action, unless as a
part of such action, the court of competent jurisdiction determines that each of
the material assertions made by Indemnitee as a basis for such action were not
made in good faith or were frivolous.  (b) In the event of an action instituted
by or in the name of the Company under this Agreement, or to enforce or
interpret any of the terms of this Agreement, Indemnitee shall be indemnified
against all court costs and expenses, including attorneys’ fees, incurred by
Indemnitee in defense of such action (including with respect to Indemnitee’s
counterclaims and cross-claims made in such action), unless as a part of such
action the court determines that each of Indemnitee’s material defenses to such
action were made in bad faith or were frivolous.  In addition, Indemnitee shall
be entitled to advancement of the amounts in sections (a) and (b) above, in
accordance with the provisions of Section 3(a) of this Agreement.
 
13.            NOTICE
 
All notices, requests, demands and other communications under this Agreement
shall be in writing and shall be deemed duly given (i) if delivered by hand and
receipted for by the party addressee, on the date of such receipt, or (ii) if
mailed by domestic certified or registered mail with postage prepaid, on the
third business day after the date postmarked.  Addresses for notice to either
party are as shown on the signature page of this Agreement, or a subsequently
modified by written notice.
 
14.            CONSENT TO JURISDICTION
 
The Company and Indemnitee each hereby irrevocably consents to the jurisdiction
of the courts of the State of Delaware for all purposes in connection with any
action or proceeding which arises out of or relates to this Agreement and agree
that any action instituted under this Agreement shall be brought only in the
state courts of the State of Delaware.
 
8

--------------------------------------------------------------------------------


 
15.            CHOICE OF LAW
 
This Agreement shall be governed by and its provisions construed in accordance
with the laws of the State of Delaware, as applied to contracts between Delaware
residents entered into and to be performed entirely within Delaware.
 
16.            ENTIRE AGREEMENT; MODIFICATION AND WAIVER
 
This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral, written or implied, provided, however, that this Agreement
is a supplement to and in furtherance of the Company’s certificate of
incorporation, bylaws and applicable law.  No supplement, modification or
amendment to this Agreement shall be binding unless executed in writing by the
parties thereto.  No waiver of any of the provisions of this Agreement shall
constitute or be deemed a waiver of any other provision of this Agreement nor
shall any waiver constitute a continuing waiver.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 
LSI CORPORATION
     
By:                                                                
 
[Name]
 
[Title]
     
Address for notice:
 
________________
 
________________
       

AGREED TO AND ACCEPTED:


INDEMNITEE:
 
_____________


Address for notice:
________________
________________



9

--------------------------------------------------------------------------------


